Citation Nr: 0216801	
Decision Date: 11/21/02    Archive Date: 12/04/02

DOCKET NO.  00-01 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death. 

2.  Entitlement to dependency and indemnity compensation 
(DIC) under 38 U.S.C.A. § 1318. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
February 1954.  He died on August [redacted], 1999.  The appellant 
is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1999 RO decision which denied the 
appellant's claim of service connection for the cause of the 
veteran's death, and her claim for DIC under 38 U.S.C.A. 
§ 1318.

The appellant claims entitlement to DIC benefits under 38 
U.S.C. § 1318.  The Board has imposed a temporary stay on 
the adjudication of these claims in accordance with the 
directions of the United States Court of Appeals for the 
Federal Circuit in its decision in National Organization of 
Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 
Nos. 00-7095, -7096, -7098 (Fed. Cir. Aug. 16, 2001).  In 
that decision the Federal Circuit directed the Department to 
conduct expedited rulemaking which will either explain why 
certain regulations-38 C.F.R. § 3.22 and 38 C.F.R. 
§ 20.1106-are inconsistent on the "hypothetical entitlement" 
issue or revise the regulations so that they are consistent.  
The temporary stay on the adjudication of certain 38 U.S.C. 
§ 1318 claims, including the claim in this case, will remain 
in effect pending the completion of the directed rulemaking.  


FINDINGS OF FACT

1.  The RO received the veteran's claim of service 
connection for esophageal cancer in October 1998; by a 
December 1998 RO decision, service connection was 
established for esophageal cancer based on nicotine 
dependence acquired during service and was made effective as 
of May 1998.  

2.  The veteran's death certificate shows that his death 
occurred in August 1999; the immediate cause of death was 
metastatic esophageal carcinoma which was noted as having an 
onset of 1 year prior to death.

3.  Effective June 9, 1998, the law was amended to preclude 
service connection for tobacco-related disabilities.

4.  The RO received the appellant's claim of service 
connection for the cause of the veteran's death in September 
1999.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. § 1310 (West 
1991);  38 C.F.R. § 3.312 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from February 1951 to 
February 1954.  His service medical records show that on 
enlistment examination in February 1951 and on separation 
examination in February 1954, the veteran's abdomen and 
viscera were normal.  There are no indications of esophageal 
problems during active duty or evidence of esophageal 
cancer, within the one year presumptive period.  

On VA examination in 1956, it was noted that the veteran 
complained of burning in his stomach after he ate.  
Following an examination, the diagnoses included a history 
of stomach trouble without objective evidence of organic 
gastrointestinal disease.

By a March 1956 RO decision, service connection for a 
stomach disability was denied. 

Following a VA examination in May 1963, esophageal cancer 
was not indicated, and no other esophageal problems were 
indicated.

A medical record dated on May 29, 1998, shows that the 
veteran underwent an esophageal biopsy which showed features 
of adenocarcinoma. 

On October 13, 1998, the RO received a statement from the 
veteran indicating that he wanted service connection for 
smoking related diseases, and had been diagnosed as having 
cancer of the esophagus. 

By a December 1998 RO decision, service connection for 
nicotine dependence was granted; service connection for 
esophageal cancer metastatic to liver was granted, an 
evaluation of 100 percent was assigned, effective May 29, 
1998.

The veteran's death certificate shows that he died in August 
1999; the immediate cause of death was metastatic esophageal 
carcinoma which was noted as having an onset of 1 year prior 
to death.
 
The appellant filed a claim of service connection for the 
cause of the veteran; this claim was received in September 
1999.

At a May 2000 RO hearing, the appellant testified that the 
veteran had been granted service connection for cancer based 
on nicotine dependence, prior to his death.  She related he 
was getting a 100 percent rating before he died, and would 
be getting benefits but for his death. 

In other statements, the appellant's representative 
indicated that various medical professionals had linked the 
veteran's esophageal cancer (which was the cause of his 
death) to smoking, and it was further noted that the veteran 
began smoking in service. 


II.  Legal Analysis

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  
Regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.  This law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 
6, 2000) (per curiam order) (holding that VA cannot assist 
in the development of a claim that is not well grounded).  
The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000; see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991). 

VA has a duty to notify the appellant and her representative 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001).  The record shows that 
the appellant was properly notified of the RO decision, 
which denied her claim of service connection for the cause 
of the veteran's death in October 1999.  The RO's October 
1999 decision as well as the statement of the case (SOC) 
(issued in December 1999) and supplemental statements of the 
case (SSOCs) (issued in November 2000 and August 2002), 
informed the appellant what was needed to substantiate her 
claim and complied with VA's notification requirements.  VA 
has met its duty to inform the appellant.

In addition to the rating decision, the SOC, and SSOCs, 
various letters on file provided notice to the veteran of 
what the evidence of record revealed.  An October 2002 
letter informed her that the RO was certifying the appeal; 
thus, the appellant could not reasonably expect further 
development of her claim.  Thus, the appellant had been 
provided notice of what VA was doing to develop the claim, 
notice of what she could do to help her claim, and notice of 
how her claim was still deficient.  Because no additional 
evidence has been identified by the appellant as being 
available but absent from the record, the Board finds that 
any failure on the part of VA to further notify the 
appellant what evidence would be secured by VA and what 
evidence would be secured by the appellant is harmless.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A.  
The appellant has not referenced any unobtained evidence 
that might aid her claim.  In this case, the Board finds 
that VA has done everything reasonably possible to assist 
the appellant. 

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the appellant 
in this case.  Further development and further expending of 
VA's resources is not warranted.  As such, the Board will 
proceed with a discussion of the merits of the appellant's 
claim.

Finally, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  Moreover, as the Board finds that the directives 
of VCAA have been complied with regarding VA's duties to 
notify and to assist the appellant, the Board finds that the 
appellant has not been prejudiced by the Board's 
consideration of the merits of her claim, as set forth 
below.  See Bernard v. Brown, 4 Vet. App. 384 (1993) [when 
the Board addresses in its decision a question that has not 
been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether she has been prejudiced thereby].  For the 
reasons previously set forth, the Board believes that the 
appellant has been given ample opportunity to provide 
evidence and argument in support of her claim.  In short, 
the Board finds that the appellant has been given adequate 
notice of the need to submit evidence or argument and that 
she is not prejudiced by this decision.  As such, the Board 
will proceed with a discussion of the merits of the 
appellant's claim.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection 
for malignant tumors may be granted if manifest to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Secondary service connection will be 
granted when disability is proximately due to or the result 
of a service connected disease or injury.  When service 
connection is established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  38 U.S.C.A. § 1110 (West 1991);  
38 C.F.R. § 3.310(a) (2000); Harder v. Brown, 5 Vet. App. 
183, 187 (1993).  Finally, service connection may be granted 
for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

To establish service connection for the cause of a veteran's 
death, the evidence must show that disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to cause death.  A service-
connected disability is the principal cause of death when 
that disability, "singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto."  38 C.F.R. § 3.312(b).  
For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  A contributory cause of death must 
be causally connected to the death and must have 
"contributed substantially or materially" to death, 
"combined to cause death," or "aided or lent assistance to 
the production of death."  38 C.F.R. § 3.312(c)(1); see also 
Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

Traditionally, applicable law and regulations have allowed 
service connection to be established for claimed nicotine-
related diseases and disorders.  See VAOPGCPREC 19-97; see 
also Davis v. West, 13 Vet. App. 178, 183 (1999).  In 
addition, the VA's Under Secretary for Health has concluded 
that nicotine dependence may be considered a disease for VA 
compensation purposes.  See USB Letter 20-97-14 (July 24, 
1997).

Legislation has recently been enacted which effectively 
prohibits service connection of death or disability on the 
basis that such resulted from disease or injury attributable 
to the use of tobacco products during a veteran's period of 
active service.  See 38 U.S.C.A. § 1103.  This law applies 
to claims filed after June 9, 1998, and does not affect 
claims filed prior to that date.  

In the instant case, by a December 1998 RO decision, service 
connection for nicotine dependence was granted as was 
esophageal cancer based on nicotine dependence.  Service 
connection for esophageal cancer was established as of May 
1998.  In August 1999, the veteran died and the immediate 
cause of death was esophageal carcinoma.  In September 1999, 
the RO received the appellant's claim of service connection 
for the cause of the veteran's death.  This claim was denied 
by the RO, in an October 1999 decision, on the basis that 
the awarding of VA benefits was precluded by 38 U.S.C.A. 
§ 1103 because the veteran's death was due to his use of 
tobacco products. 

The Board agrees with the RO's rationale.  The broad outline 
of 38 U.S.C.A. § 1103 clearly evidences an intent to 
foreclose the award of VA monetary benefits based on tobacco 
use.  38 U.S.C.A. § 1103.  As noted above, this law applies 
to claims filed after June 9, 1998, including the 
appellant's claim which was received by the RO in September 
1999.  38 U.S.C.A. § 1103.  In light of this change in the 
law, there is no legal basis for the benefits sought on 
appeal, as Congress has enacted a clear prohibition against 
granting service connection for death due to use of tobacco 
products in service.  Again, it is noted that service 
connection was granted for esophageal cancer based on the 
veteran's use of tobacco products in service; this is clear.  
As noted in the Factual Background, however, there is 
absolutely no evidence on file showing a direct link between 
esophageal cancer and the veteran's military service (e.g. 
through incurrence or aggravation).

The Board acknowledges the appellant's contention that since 
esophageal cancer was among the veteran's causes of death, 
and since service connection is in effect for esophageal 
cancer based on nicotine dependence, that the veteran's 
death should automatically be service-connected.  38 C.F.R. 
§ 3.312.  Nevertheless, the law is clear that "a veteran's 
death shall not be considered to have resulted from [an 
incident of service] on the basis that it resulted from 
injury or disease attributable to the use of tobacco 
products by the veteran during the veteran's active 
service." 38 U.S.C.A. § 1103(a).  If the Board were to grant 
service connection for the cause of the veteran's death as 
secondary to esophageal cancer, it appears that such an 
action would be direct conflict with the new law as the 
grant of esophageal cancer was based on tobacco use in 
service.  The Board is bound by the laws enacted by 
Congress, and in the present case there is simply no legal 
basis to award entitlement to service connection for the 
cause of the veteran's death.  Accordingly, the appeal must 
be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (in cases where the law and not the evidence is 
dispositive, a claim for entitlement to VA benefits should 
be denied or the appeal to the Board terminated because of 
the absence of legal merit or the lack of entitlement under 
the law).

The Board notes that during the veteran's lifetime, service 
connection had been established for a psychiatric disorder.  
All other service-connected disabilities were determined to 
be smoking related.  There is no competent evidence that a 
psychiatric disorder had any role in the cause of his death 
and it is not otherwise contended.  Therefore, the Board is 
left with the conclusion that a non-nicotine disability 
incurred in or aggravated by service did not cause, 
contribute substantially or materially to the cause of 
death.  38 C.F.R. § 3.312.


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	H.N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

